(CORRECTED) NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/477,965 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on September 17, 2021 and claims priority to and is a Continuation of PCT International Application PCT/GB2021/051585, filed June 22, 2021, which claims the benefit of priority to U.S. Provisional Application No. 63/042,296, filed June 22, 2020
Claims 1-20 are pending and all are rejected. Claims 1 and 18 are independent.
 
Claim Rejections – 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. § 101 as being directed to software per se that is ineligible subject matter. Specifically, independent Claim 18 recites in part, “One or more computer readable media storing computer executable instructions … ” The rejected claims recite a “computer readable storage medium” which reads on signals per se.

Processor(s) 701 are configured to assist in execution of computer readable instructions. Computer system 700  may provide functionality for the components depicted in FIG. 7 as a result of the processor(s) 701 executing non-transitory, processor-executable instructions embodied in one or more tangible computer-readable storage media, such as memory 703, storage 708, storage devices 735, and/or storage medium 736. The computer-readable media may store software that implements particular embodiments, and processor(s) 701 may execute the software. Memory 703 may read the software from one or more other computer-readable media (such as mass storage device(s) 735, 736) or from one or more other sources through a suitable interface, such as network interface 720. The software may cause processor(s) 701 to carry out one or more processes or one or more steps of one or more processes described or illustrated herein. Carrying out such processes or steps may include defining data structures stored in memory 703 and modifying the data structures as directed by the software. 
The memory 703 may include various components (e.g., machine readable media) including, but not limited to, a random access memory component (e.g., RAM 704) (e.g., static RAM (SRAM), dynamic RAM (DRAM), ferroelectric random access memory (FRAM), phase-change random access memory (PRAM), etc.), a read-only memory component (e.g., ROM 705), and any combinations thereof. ROM 705 may act to communicate data and instructions unidirectionally to processor(s) 701, and RAM 704 may act to communicate data and instructions bidirectionally with processor(s) 701. ROM 705 and RAM 704 may include any suitable tangible computer-readable media described below. In one example, a basic input/output system 706 (BIOS), including basic routines that help to transfer information between elements within computer system 700, such as during start- up, may be stored in the memory 703. 
Fixed storage 708 is connected bidirectionally to processor(s) 701, optionally through storage control unit 707. Fixed storage 708 provides additional data storage capacity and may also include any suitable tangible computer-readable media described herein. Storage 708 may be used to store operating system 709, executable(s) 710, data 711, applications 712 (application programs), and the like. Storage 708 can also include an optical disk drive, a solid-state memory device (e.g., flash-based systems), or a combination of any of the above. Information in storage 708 may, in appropriate cases, be incorporated as virtual memory in memory 703.

Specification p. 9.
Specifically, the Examiner draws the Applicant’s attention to the open-ended language that the Examiner has italicized in the quoted portions above.  Under the broadest readable interpretation, these portions encompass include program code transmitted via optical, electromagnetic, and infrared subject matter, which may read on a signal.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 USC § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation “non-transitory” to the claim. cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the See e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 
In view of the Applicant’s specification (as cited above) and the guidance provided (also above), a “machine-readable storage medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter.  The Examiner recommends that the Applicant amend the rejected claims to recite exclusively “non-transitory computer readable storage medium.”

Claim Rejection – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/477975 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is rendered obvious by the reference application’s claim 1.
Application 17/477965 (instant application)
Application 17/477975 (reference application)
1. A method for playing audio on a device, the method comprising the steps of:

a component of a digital work initiating a request for audio data during a rendering of the digital work, the digital work including video data; 







while continuing the rendering of the digital work on the device, suspending playback of first audio data currently playing on the device and playing the received audio data on the device; and 

when the received audio data stops playing continuing with the rendering of the digital work on the device and resuming playback of the first audio data previously playing on the device.

receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data; 


sending the determined audio data to the device together with computer readable instructions, wherein the computer readable instructions cause the device to: 

while continuing the rendering of the digital work on the device, suspend playback of first audio data currently playing on the device and playing the received audio data on the device; and 

when the received audio data stops playing continuing with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 6, 10-20 are rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007.

As to Claim 1, Trivi teaches: A method for playing audio on a device (Trivi: par. 0021, a device [10] may output audio [26]) , the method comprising the steps of: 
a component of a digital work initiating a request for audio data during a rendering of the digital work (Trivi: par. 0021, an application, which may be a web browser or a game for instance (i.e. digital work); par. 0024, application may require data from a server and request the data), 
in response to the request, receiving the audio data (Trivi: pars. 0025-26, in an example of a map application, requested map information is requested and received; Examiner asserts that this includes the audio data presented along with the map application).
while continuing the rendering of the digital work on the device, suspending playback of first audio data currently playing on the device and playing the received audio data on the device  (Trivi: par. 0044, the application audio focus may change to the received audio data and upon the loss of an audio focus, the output for the existing application audio data being played may be muted (this is termed audio ducking);and 
when the received audio data stops playing continuing with the rendering of the digital work on the device and resuming playback of the first audio data previously playing on the device (Trivi: par. 0043, an application may request audio focus and be placed at the top of a priority stack, thereby granting the access to the audio output, thereby playing the audio data and then switching back later after completion).  
Trivi may not explicitly teach: the digital work including video data.
Datta teaches in general concepts related to in-game advertising systems, allowing advertising content to be delivered to a video game environment (Datta: Abstract). Specifically, (Datta: par. 0042, video and music data may be utilized in the video game content). An advertisement may be sent into the game environment, which includes audio data (Datta: par. 0051, the advertisement content creator [190] may utilize the advertisement server [130] to deliver the data along with audio data).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi device by including video data in the application as taught and disclosed by Datta. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the video data to be part of the digital work to allow complete sensory experiences.

As to Claim 2, Trivi and Datta teach the limitations of Claim 1.
Trivi further teaches: wherein the digital work is an interactive digital work (Trivi: par. 0021, an application, which may be a web browser or a game for instance (i.e. digital work), the game is interactive).  

As to Claim 3, Trivi and Datta teach the limitations of Claim 2.
Trivi further teaches: wherein the interactive digital work is a game, mobile application, or web page (Trivi: par. 0021, an application, which may be a web browser or a game for instance (i.e. digital work)).  

As to Claim 6, Trivi and Datta teach the limitations of Claim 1.
(Trivi: pars. 0025-26, the map application may have the audio data be generated by itself) or audio data generated by a separate application. 

As to Claim 10, Trivi and Datta teach the limitations of Claim 1.
Trivi further teaches: further comprising the steps of: receiving a user command to stop playback of the received user data (Trivi: par. 0045, the audio focus may be shifted, by a user); and 
in response resuming playback of the audio data of the digital work in place of the received audio data (Trivi: par. 0045, the audio focus may be shifted, by a user, and the audio playback is paused, which Examiner asserts would then be resumed upon resumption).  

As to Claim 11, Trivi and Datta teach the limitations of Claim 1.
Datta further teaches: further comprising the steps of: monitoring how much of the audio data has been played back; and reporting the monitored playback amount (Datta: par. 0142, the impression tracking system may track and monitor user reaction to the advertisement).  

As to Claim 12, Trivi and Datta teach the limitations of Claim 11.
Datta further teaches: wherein the component carries out the monitoring and reporting steps (Datta: par. 0086, the device [500] includes a monitor portion [520], which is part of the larger component).  

As to Claim 13, Trivi and Datta teach the limitations of Claim 1.
(Trivi: par. 0024, application may require data from a server and request the data).

As to Claim 14, Trivi and Datta teach the limitations of Claim 13.
Datta further teaches: the server receiving the request for audio data (Datta: Fig. 2, par. 0055, step [260] requests data from the content server) ; 
the server preparing a further request based on request parameters (Datta: par. 0057, [270] requests from ad server using user data from registration step [255]); 
the server issuing the further request and receiving in response the audio data ((Datta: par. 0057, [270] requests from ad server using user data from registration step [255]; Examiner asserts that the advertisement data includes audio data); and 
the server sending the audio data to the mobile device (Datta: par. 0078, audio data is played).  


    PNG
    media_image1.png
    486
    604
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have further modified the Trivi-Datta device by including logic for passing the information and requests to the servers as taught and disclosed by Datta. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the multi-server architecture of servers to separate different functionalities and data storage efficiently.

As to Claim 15, Trivi and Datta teach the limitations of Claim 1.
(Datta: par. 0077, the advertisement may have visual data as well); and 
displaying on a display of the device, the visual data together with the video data of the digital work (Datta: Figs 3A-3B, par. 0073, the advertisement may be embedded into the game).  


    PNG
    media_image2.png
    458
    674
    media_image2.png
    Greyscale

As to Claim 16, Trivi and Datta teach the limitations of Claim 15.
Datta further teaches: wherein the visual data includes user interaction functionality (Datta: par. 0140, user interaction with the advertisements are part of the tracking, which include for instance opinion tracking of the ads).  

As to Claim 17, Trivi and Datta teach the limitations of Claim 16.
Trivi further teaches: further comprising the step of sending a report of user interaction with the visual data user interaction functionality (Datta: par. 0142, the impression tracking system may track and monitor user reaction to the advertisement).

As to Claim 18, it is rejected for similar reasons as claim 1. Trivi further teaches  computer readable media (Trivi: par. 0035).

As to Claim 19, it is rejected for similar reasons as claim 1. Trivi further teaches a display, a processor and a memory (Trivi: par. 0035).

As to Claim 20, it is rejected for similar reasons as claim 14.

B.
Claims 4-5 are rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007 in further view of Onda et al. (“Onda”), United States Patent Application Publication US 2018/0165701 published on April 5, 2007.

As to Claim 4, Trivi and Datta teach the limitations of Claim 1.
Trivi may not explicitly teach: further comprising the step of: following playback of the received audio data, changing one or more parameters within the interactive digital work.  
Onda teaches in general concepts related to displaying a reward advertisement at a time (Onda: Abstract). Specifically Onda teaches that during a game, rewards may be awarded with associated point values with a given advertisement (Onda: par. 0259-51, a reward ID [540] is associated with a target advertisement ID [553]). The game is changed after the watching of the advertisement, per the reward (Onda: par. 0258).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi-Datta device by allowing the changing of the game after watching an advertisement as taught and disclosed by Onda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full potential marketing effect of the advertisement (Onda: par. 0005).

As to Claim 5, Trivi, Datta and Onda teach the limitations of Claim 4.
Onda further teaches: wherein the one or more parameters alters a user interaction with the interactive digital work (Onda: par. 0258, the reward may be an item that can be used in the game).

C.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007 in further view of Rothschild et al. (“Rothschild”), United States Patent 8,527,345 published on September 3, 2013.

As to Claim 7, Trivi and Datta teach the limitations of Claim 1.
Trivi and Datta may not explicitly teach: wherein the component of the digital work initiating the request is a software plug-in.
(Rothschild: Abstract). Specifically, Rothschild teaches that a plugin may be used to import an advertisement into the message that the advertisement is to be inserted into (Rothschild: col. 18 line 63 to col. 19 line 7).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi-Datta device by implementing the advertisement addition as a plugin as taught and disclosed by Rothschild. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for different computer architectures in implementing multi-tiered architecture communication systems.

D.
Claims 8-9 are rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007 in further view of DiNunzio, United States Patent Application Publication US 2014/0240595 published on August 28, 2014.

As to Claim 8, Trivi and Datta teach the limitations of Claim 1.
Trivi and Datta may not explicitly teach: detecting a current device volume output level; and 
if the detected volume output level is below a predetermined threshold then carrying out one or more actions.  
(DiNunzio: Abstract). Specifically DiNunzio teaches that the dynamic volume rate adjustment may note what the user’s volume level for content level is noted and compared with the current volume level (DiNunzio: par. 0043). If the current volume level is more than a threshold difference from the target volume level, it is adjusted accordingly (DiNunzio: par. 0043).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi-Datta device by allowing the adjustment of volume as taught and disclosed by DiNunzio. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the advertisement to be enjoyed at a volume acceptable to the user dynamically.

As to Claim 9, Trivi, Datta and DiNunzio teach the limitations of Claim 8.
DiNunzio further teaches: wherein the one or more actions include: issuing a user prompt to increase the volume output level; increasing the volume output level to a predetermined threshold (DiNunzio: par. 0043, “in response to determining that the current volume level is less than or equal to the threshold difference from the target volume level, the dynamic volume rate adjustment circuitry may decrease the volume rate adjustment level”); and/or preventing playback of the audio data until the device volume output level is at or above the predetermined threshold.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saib et al., United States Patent Application Publication 2014/0109003 (April 17, 2014) (describing system for selectively muting computer applications);
Hays et al., United States Patent Application Publication 2008/0102947 (May 1, 2008) (describing delivery of advertising into multiple video games).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174